Citation Nr: 1433249	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right inguinal hernia.

3. Entitlement to service connection for left foot hyperemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to September 1982 and from August 1985 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held on May 7, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing before the Board, the Veteran testified that he was treated at a facility in San Francisco called Presidio during his periods of active service.  See Board Hearing Transcript, page 12.  He testified, and statements in the claims file reflect, that he asked the AOJ to obtain records from this facility.  The claims file does not show that records have been requested or obtained.  Therefore, on remand, the AOJ must attempt to obtain these records and associate them with the claims file.

Regarding the claim for service connection for left foot hyperemia, the RO denied the claim in August 2009.  In July 2013, after the Veteran perfected his appeal, the RO granted service connection for left foot drop, common peroneal nerve entrapment; however, left foot hyperemia remained listed as a non-service-connected disability on the rating decision code sheet.  Neither the Veteran nor his representative addressed left foot hyperemia subsequent to the grant of service connection for left foot drop, to include submitting a withdrawal of the claim.  Because it is unclear whether the Veteran considered the grant of service connection for left foot drop as fully satisfying his appeal, on remand, the AOJ must ask the Veteran to clarify whether the grant of service connection for left foot drop satisfied his appeal for service connection for left foot hyperemia.  If the Veteran intended to pursue the claim for service connection for left foot hyperemia, the AOJ must ask the Veteran if he would like to appear and present testimony before the Board on the issue.

Accordingly, the case is REMANDED for the following action:

1. Clarify whether the Veteran would like to continue his appeal of service connection for left foot hyperemia or whether he wishes to withdraw the claim in light of the grant of service connection for left foot drop in July 2013.  Ask the Veteran to indicate whether he would like to present testimony before the Board on the issue of service connection for left foot hyperemia should he choose to continue the appeal.

2. Attempt to obtain treatment records from the facility identified as Presidio, located in San Francisco, California.  If necessary, obtain the appropriate consent and release form from the Veteran and request the Veteran's records directly from the facility.  All attempts to obtain records from this facility must be documented in the claims file.  If records are unavailable, notify the Veteran and inform him that he may attempt to obtain and submit the records for review.

3. Obtain updated VA treatment records, if any, and associate them with the claims file.

4. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



